Citation Nr: 1725946	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  06-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS). 

2  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for status post right hand injury with skin graft.

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for residuals of a bullet wound to the chest. 

7.  Entitlement to service connection for shortness of breath.  

8.  Entitlement to service connection for fatigue as due to an undiagnosed illness. 

9.  Entitlement to service connection for aching joints as due to an undiagnosed illness. 

10.  Entitlement to service connection for muscle cramps as due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss as due to an undiagnosed illness.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

13.  Entitlement to service connection for a skin condition, including dermatitis, any other chronic rash, and pseudofolliculitis barbae. 

14.  Entitlement to service connection for residuals of ring worm. 

15.  Entitlement to service connection for residuals of sandfly fever. 

16.  Entitlement to nonservice-connected pension.

17.  Entitlement to special monthly pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  These claims were previously remanded by the Board a number of times to afford the Veteran an opportunity to testify at a hearing. 

The Veteran testified at a hearing before the undersigned in December 2016.  A transcript is of record. 

Apart from the issues of service connection for sandfly fever residuals and memory loss, all issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not identified, and the record does not otherwise show, a current disability associated with sandfly fever. 

2.  The Veteran withdrew his appeal respecting the claim for service connection for memory loss on the record at the December 2016 hearing.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of sandfly fever are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of a substantive appeal are satisfied with respect to the service connection claim for memory loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Sandfly Fever

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Service connection for residuals of sandfly fever is not established, as a current disability has not been claimed or reasonably raised by the record.  

At the December 2016 Board hearing and in an August 2013 written statement in support of his substantive appeal (VA Form 9), the Veteran stated that he was treated for sandfly fever due to sandfly bites while serving in the Persian Gulf.  He stated that his symptoms included vomiting, diarrhea, and night sweats.  The service treatment records show treatment for gastroenteritis in December 1990, when the Veteran was in the Persian Gulf, as well as in June 1990, prior to his deployment to the Persian Gulf.  They do not mention sandfly fever or sandfly bites. 

The Veteran has not identified a current disability that may be related to sandfly bites or sandfly fever during service, or to the in-service episodes of gastroenteritis.  In the August 2013 VA Form 9, the Veteran stated that he felt like something was crawling under his skin, and that he had sores from incessant scratching related to sandfly bites.  A claim of service connection for a skin condition is being separately addressed, as discussed below.  The evidence does not show a current chronic gastrointestinal condition or any other current condition that may be related to the in-service gastroenteritis or claimed sandfly fever.  To the extent that sandfly fever or sandfly bites constitutes a theory of service connection, it may be considered in the context of the other claims on appeal, but the Veteran has not identified any current disability distinct from the other claimed disabilities that may be due to sandfly fever. 

In the absence of a current disability, service connection for residuals of sandfly fever cannot be established.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of sandfly fever is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



II. Withdrawal of Memory Loss Claim

At the December 2016 Board hearing, the Veteran clearly expressed on the record his wish to withdraw his appeal of the denial of service connection for memory loss.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the service connection claim for memory loss is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for residuals of sandfly fever is denied.

The claim for service connection for memory loss is dismissed. 


REMAND

The Board sincerely regrets the delay, but the remaining issues on appeal be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The claims file does not document efforts to obtain the Veteran's treatment records from the Bullock County Correctional Facility from 1996 to 2006.  It only shows a December 2007 request for records from this facility dated since July 2006.  The Board recognizes that the Veteran has also submitted some records himself from this facility dated as early as 2003, and that the facility indicated in a December 2007 response to VA's request that it charges for copies of medical records.  Nevertheless, to ensure that VA has properly discharged its duty to assist, appropriate efforts should still be made to obtain all records from this facility from 1996 to 2006, and such efforts must be documented for the claims file.  

VA examinations and opinions must also be obtained respecting the service connection claims for residuals of a pre-existing right hand injury based on aggravation, residuals of a bullet wound to the chest, an undiagnosed illness or medically unexplained chronic multi-symptom illness with signs and symptoms including shortness of breath, fatigue, aching joints, and muscle cramps, PTSD, skin conditions including dermatitis, other chronic rashes, pseudofolliculitis barbae, and/or ring worm. 

VA examinations must also be performed to assess entitlement to nonservice-connected pension and special monthly pension benefits. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to fill out a new authorized release form (VA Form 21-4142) for treatment records from Bullock County Correctional Facility from 1996 to 2006.  

Then, if the Veteran properly fills out and returns the form, make appropriate efforts to obtain these records.  The Veteran should also be invited to submit these records himself. 

2.  Add to the claims file any outstanding VA treatment records dated since October 2014.  

3.  Request the Veteran to fill out a stressor questionnaire in support of the claim for PTSD. 

4.  Then, make appropriate efforts to verify any stressor that requires verification (unless the claim can be granted based on a stressor that does not require verification).   

5.  Then, arrange for VA examinations and medical nexus opinions regarding the following claims: 
a) Acquired psychiatric disorder, to include PTSD and depression: The examiner must identify all current diagnoses, including whether the Veteran has PTSD, and render an opinion as to whether each is related to active service.  
If PTSD is diagnosed, the examiner must render an opinion as to whether it is medically linked to an in-service stressor, and identify the specific stressor to which it is linked.
b) Residuals of gunshot wound to the chest: The examiner must identify any and all residuals of the gunshot wound the Veteran sustained during active service, which resulted in a pneumothorax and right mid-lung pulmonary contusion.  
c) Pre-existing right hand condition based on aggravation: The examiner must render the following opinions: 
a. Whether the December 1991 service treatment record showing a complaint of increasing right hand problems over the past six months represents a worsening of the underlying condition. 
b. If so, whether it is clear and unmistakable that any worsening during service represented the natural progression of the pre-existing right hand condition. 
d) Low back disability: The examiner must render an opinion as to whether any currently diagnosed low back condition is related to the Veteran's back complaints during service (as documented in the service treatment records), which at the time were attributed to heavy lifting.   
e) Skin condition including dermatitis, any other chronic rash, and pseudofolliculitis barbae.  The examiner must identify all current skin conditions and render an opinion as to whether each diagnosed condition is related to the Veteran's skin conditions during service, including contact dermatitis and pseudofolliculitis barbae, or otherwise related to his Persian Gulf service.  
f) Persian Gulf examination for fatigue, aching joints, and muscle cramps: The examiner must render an opinion as to whether the Veteran has both objective signs and symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness, including fatigue, aching joints, and muscle cramps. 

Complete explanations must be provided in support of the conclusions reached. 

6.  Nonservice-connected pension and special monthly pension: Arrange for any further VA examinations deemed necessary to determine the severity of the Veteran's current disabilities for the purpose of entitlement to nonservice-connected pension and special monthly pension benefits. 

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If any benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


